Title: Intelligence from Paris and Other Places, 1 July 1780
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


During the period of the present volume Franklin received through the courtesy of his friend the chevalier de Kéralio eight intelligence reports; Franklin forwarded them, when the opportunity permitted, to the United States, as he had done with some 260 earlier reports. These were the last that Franklin bothered to send. Their cessation was not a great loss to Congress. Often little more than gossip, their information was outdated by the time it reached Philadelphia. As in past volumes we publish the first intelligence report and summarize the remainder.
(I) Bayonne, July 25: On the 19th an English prize made by the Comte d’Artois entered this port; it was the Charming Nancy of Portsmouth, carrying salt beef, rice, flour, and some woolen cloth to Gibraltar.
(II) Brest, July 26: Two recently arrived Swedish ships were visited off Ushant by a fleet of twenty-two British ships of the line. A frigate and a lugger have been sent out to reconnoiter and it is possible that the seven ships of the line here will wait to sail until their return. Commandant Hector has received a letter from Naval Minister Sartine, telling him of the impending arrival of a convoy from the Baltic escorted by several warships of the northern powers. The King desires us to receive and assist any ships that wish to enter port. Letters from Lisbon report the capture of the frigate Artésienne.
(III) Brest, July 31: The ships of the line Hector and Vaillant have arrived from Lorient.
(IV) Paris, July 31: We have learned from London that the French frigate Capricieuse sank after being captured by the British frigates Prudente and Licorne. A courier from Madrid reports that Admiral Cordoba’s Cadiz fleet of twenty-two Spanish and nine French ships of the line has sailed, reportedly for a cruise of ten or eleven days. A squadron from Toulon has arrived in the bay of Cadiz with a convoy.
(V) Paris, August 6: The arrival of the Toulon squadron and convoy has been confirmed. There are various indications that the French fleet will winter in Cadiz. It is said that the formal siege of Gibraltar will begin this autumn. The combined Spanish-French fleet is cruising between Cape Spartel and Cape Ste. Marie. The frigate Etats d’Artois has been captured by a 50–gun British ship. A courier from Bordeaux reports the arrival of the Fier Roderigue and a convoy of eighteen ships. When it left Chesapeake Bay on June 26 there was not yet any news of Admiral Ternay. The marquis de Lafayette received a most flattering welcome in Boston. The frigate Hermione on which he had traveled subsequently captured three prizes and fought off two British ships; her captain was wounded.
(VI) Bayonne, October 5: A letter from Madrid informs us that Admiral Antonio de Ulloa’s squadron of four ships of the line and two frigates has brought into La Coruña as prizes two British ships of the line and a frigate.
(VII) Bordeaux, October 9: On Tuesday the 5th [i.e., 3rd] a privateer frigate from this city arrived with three British prizes. It is reported that the Spaniards have captured two British ships of the line and several frigates.
 
Paris Le 1er. Juillet [1780]
M. le Cte. d’Estaing part dimanche pour aller, disent bien des gens, prendre le Commandement de la flotte combinée de Cadiz. Ils se fondent Sur ce que ce Général a eu depuis peu plusieurs conférences avec M. de sartine. D’autres prétendent qu’il va tout simplement aux eaux de Baréges, pour consolider la guérison de la blessure qu’il a reçüe l’année passée, et que les conférences qu’il a eües avec M. de sartine, n’ont eu d’autre objet que d’obtenir des graces pour les officiers de son escadre.
Un paquebot arrivé à la Corogne, et depeché de la floride occidentale à apporté la nouvelle de la prise du fort de la mobile par les Troupes d’Espagne; que le général Campbel s’etoit retiré; que le General Galvez marchoit vers Pensacola qu’on ne prévoïoit pas devoir tenir longtems, et que les prisonniers faits au fort de la Mobile etaient au nombre de 300. hommes de troupes réglées et d’une centaine de milice.
On parle d’une Lettre de M. Joubert commandant en second à la martinique, dans laquelle il est dit que l’escadre de M. de Guichen etoit venüe au Nord de la Martinique, qu’elle y avoit embarqué un renfort considérable de Troupes de débarquement, et que de là elle avoit fait voile vers la Barbade.
Une Lettre de st. Eustache du 15. mai arrivée à Amsterdam, annonce la prise de la Barbade par M. de Guichen. Une lettre précédente du 3. mai annonçait Son débarquement dans cette Isle./.
 
Notation: Intelligence recd. from Doctr. F March 12 1781
